Title: To John Adams from William Cunningham, 16 November 1808
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Nov. 16. 1808.

The person who carried to the office my the letter which I had the pleasure to write to you the 12th. inst. brought me yours of the 9th. You may depend, most assuredly, that your disclosures concerning the ci devant Secretary, shall not be divulged while you live, and may the day be distant which shall discharge me to my discretion in the use of the important matter you have deposited in my bosom.
The answer which you demand on the question you have referred to my opinion, I give, without hesitation, in the affirmative. I ask myself, what would have been done in such a case by any other person, conscious of his competency to the duties of his high Station, and alive to the responsibility in which it was holden by his Country? What, for instance, would have been done by Cicero? What by the Earl of Chatham? But, if for your conduct there was required the authority of precedent, it was furnished by your predecessor in his treatment of Randolph, and in his answer to the call of the House of Representatives for the papers in the case of the British Treaty. Of what avail to the Nation is the responsibility of the First Officer in the Republic, if his schemes, constitutionally sanctioned, can be frustrated by his Servants? And where is his regard to his honour, his dignity and the interests of his country, if, under the most flagrant instances of their misdemeanour, he will forbear the exercise of his authority over their stations?
With affection and esteem, / I am, Dear Sir, / Your Friend & Servt.
Wm. Cunningham, Jr.I have taken the freedom to send herewith another news-per.
